Citation Nr: 0639805	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  04-11 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
residuals of a right shoulder separation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1979 to May 1979 and again from December 1979 to 
October 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, where the RO granted service connection for 
residuals of an in-service right shoulder separation and 
assigned the disability a 10 percent rating. The veteran had 
an informal conference with the RO in May 2005, and those 
notes are of record.

The Board notes that the veteran also timely perfected an 
appeal for the initial rating of osteoarthritis of the 
cervical and lumbar spine. Since that time, however, the 
veteran has withdrawn that appeal in a December 2004 
statement. The issue, accordingly, is not addressed here.


FINDING OF FACT

The veteran's right shoulder condition, status-post 
reconstructive surgery and acromioplasty, is manifested by 
pain, degenerative osteoarthritis, slight pain on motion 
during flare-ups and mild deformity of the lateral end of the 
clavicle. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for residuals of a right shoulder separation have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202 and 
5203 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

It is noteworthy that the veteran's appeal stems from a 
rating that granted service connection and assigned the 
initial rating. Accordingly, "staged" ratings may be 
assigned if warranted by the evidence. Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, as will be explained 
below, the veteran's right shoulder condition does not 
warrant "staged" ratings because the manifestations of his 
disability are consistent throughout the relevant time frame.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

The veteran suffered an in-service separation of his right 
shoulder acromioclavicular joint and underwent rotator cuff 
repair surgery in 1999. Since that time, the veteran also 
underwent surgery in April 2004 on his spine, which also 
served to relieve some chronic pain in his right shoulder. 
The veteran claims the chronic pain in his right shoulder 
warrants a rating greater than the 10 percent currently 
assigned.

Impairment of the Clavicle or Scapula

The veteran's right shoulder condition is rated under 
Diagnostic Code 5203 for impairment of the clavicle or 
scapula. A 10 percent rating is assigned where the impairment 
is manifested by a malunion of the clavicle or scapula or the 
nonunion of the joint without loose movement. A 20 percent 
rating is warranted if there is a nonunion of the joint with 
loose movement or a dislocation of the joint. 

Shoulder disabilities may also be rated under Diagnostic Code 
5201 based on limitation of motion of the arm. A veteran's 
disability is rated at 20 percent disabling if it limits the 
motion of the arm at shoulder level. If the veteran's 
disability results in greater limitation of motion of the 
arm, the ratings depend on whether the disability affects the 
veteran's dominant or minor side. Dominant side disabilities, 
as is the case here, under Code 5201, are rated 30 percent 
for limitation of the arm midway between side and shoulder 
level and 40 percent for limitation of the arm to 25 degrees 
from the side. 38 C.F.R. § 4.71a, DC 5201. 

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees. 38 C.F.R. § 
4.71, Plate I. With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder. Id. With external rotation, range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the head (90 degrees). Id. With 
internal rotation, range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
torso (90 degrees). Id.

The veteran underwent a VA examination in April 2002 for his 
right shoulder where the examiner found the veteran to be in 
mild discomfort (level 1 out of 10). The veteran's main 
complaint was occasional pain, which seemed to be aggravated 
by sleeping incorrectly. The veteran alleged pain was worse 
on motion, especially abduction and external rotation. Flare-
ups could last up to two weeks. On examination, however, the 
examiner found full range of motion and no evidence of pain 
on motion. All tests conducted were within normal limits. X-
rays confirmed the veteran's acromioclavicular joint 
deformity and a shortening of the lateral end of the 
clavicle. The examiner also diagnosed the veteran with 
degenerative osteoarthritis of both shoulders, but again with 
no objective evidence of limitation of motion.

VA outpatient treatment records from 2003 to 2004 confirm the 
veteran's complaints of discomfort in the right shoulder, 
especially on motion, but again no limitation of motion is 
noted. The veteran underwent cervical spine fusion surgery in 
April 2004. The veteran's cervical spine conditions were 
partially manifested as right shoulder pain. After the 
surgery, hospitalization and outpatient treatment records 
consistently reflect that the veteran's right shoulder pain 
was "significantly better" compared to before surgery.

The veteran underwent a September 2004 VA examination of his 
spine. Although the examiner was not examining the veteran's 
right shoulder specifically, he did comment as follows:

In April of this year, an anterior cervical diskectomy 
and fusion was done of the C6, C7 cervical vertebrae. In 
the interim the veteran has improved. His pain, 
particularly that involving the shoulder blade area was 
immediately relieved and he did quite well after that. 
(Emphasis added).

From this medical evidence, the Board concludes that the 
veteran is not entitled to a rating greater than 10 percent. 
The veteran's condition is primarily manifested by occasional 
pain, especially on motion, but with no measurable limitation 
of motion. This pain, moreover, seems to have almost 
completely resolved since the veteran's cervical spine fusion 
in April 2004. X-rays confirm the veteran's acromioclavicular 
joint deformity and shortening of the lateral end of the 
clavicle, which is compensated by the 10 percent rating under 
DC 5203. There is no evidence of loose movement or 
dislocation in the shoulder, so he is not entitled to an 
increased rating under DC 5203. In light of the veteran's 
full range of motion, he is also not entitled to an increased 
rating under DC 5201.

The Board notes that the veteran's functional loss was 
considered. 38 C.F.R. §§ 4.40, 4.45. According to the medical 
evidence, the veteran is minimally affected in regard to 
activities of daily living and work. According to the 
September 2004 examiner, the veteran must be careful not to 
lift objects that are too heavy, but this seems to be 
primarily because of his spine condition. The veteran's 
functional loss does not warrant a rating greater than 10 
percent. Upon examination, it is clear that the veteran is 
capable of fully moving his right shoulder with only 
occasional pain. The actual joint deformity and complaints of 
pain, especially during flare-ups, are compensated by the 
current rating. 

Arthritis

The veteran argues that his right shoulder condition is also 
manifested by arthritis and, therefore, he is entitled to a 
separate disability rating for this additional disabling 
condition.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  For 
example, the VA Office of General Counsel, commenting 
specifically on knee disabilities, has stated that 
compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 and 5003 does not constitute 
pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).  Similarly, 
here, if a veteran has a shoulder disability with 
manifestations inherently different than the symptomatology 
of his arthritis, and there is also x-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In this 
case, whether the veteran's residuals of the right shoulder 
separation result in manifestations different than the 
symptomatology of his arthritis need not be considered 
because the veteran's arthritis is not compensable under the 
applicable schedular criteria.

Osteoarthritis is rated analogous to degenerative arthritis 
under Diagnostic Code 5003.  Degenerative arthritis, when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. When the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. The general rating schedule 
for limitation of motion of the shoulder, as explained above, 
is 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Here, as explained above, the April 2002 VA examiner 
diagnosed the veteran with degenerative osteoarthritis of 
both shoulders, but found the shoulders to have full range of 
motion. In order for a disability to be compensable under DC 
5003, there must be objective confirmation of at least some 
limitation of motion or painful motion. Here, the examiner 
found the veteran to have full range of motion of his right 
shoulder with no objective evidence of pain on motion. 
Accordingly, the veteran's disability is non-compensable 
under DC 5003.

Again, it is clear from the medical records and the RO's 
analysis that the veteran's 10 percent rating is intended to 
compensate the veteran's complaints of chronic pain, which 
are consistent throughout past medical records. See 38 C.F.R. 
§ 4.59.  The medical evidence of record also shows some 
evidence of arthritis, but does not show any limitation of 
motion or painful motion which is required to warrant 
compensation under DC 5003 or 5201. Therefore, no additional 
rating is warranted.

Other Diagnostic Codes

No higher rating under a different diagnostic code can be 
applied. The Board notes that there are other Diagnostic 
Codes relating to shoulder disorders, such as Diagnostic Code 
5200 (ankylosis of the shoulder) and Diagnostic Code 5202 
(impairment of the humerus).  

The veteran's right shoulder disability is not manifested by 
an impairment of the humerus, and therefore DC 5202 is 
inapplicable. Ankylosis is "immobility and consolidation of 
a joint due to disease, injury, surgical procedure."  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The veteran is able to move 
his right shoulder, albeit with occasional pain, so it is 
clearly not ankylosed.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent for the veteran's right 
shoulder disability.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letter 
sent to the veteran in July 2003.  That letter advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The letter told him the evidence 
necessary to substantiate his claim and asked him to either 
provide the evidence itself or the information necessary for 
the VA to obtain it. The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage. 

Since the RO assigned the 10 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case because notice of how to substantiate a 
claim for a higher rating was not sent until after the rating 
decision was issued granting service connection and assigning 
an initial rating.  Although the 2003 letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claim was readjudicated and 
an additional supplemental statement of the case (SSOC) was 
provided to the veteran, most recently in May 2004.   

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
April 2002.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's right shoulder since he was last examined. Indeed, 
a September 2004 spine examination, as well as 2004 
outpatient treatment records, consistently noted the 
veteran's right shoulder condition had significantly 
improved. The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings. The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95. The 2002 VA examination 
reports are thorough and supported by VA outpatient treatment 
records. There is no rule as to how current an examination 
must be, and the Board concludes the examination in this case 
is adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claim, as indicated above.  


ORDER

Entitlement to an initial rating greater than 10 percent for 
residuals of a right shoulder separation is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


